Citation Nr: 1433892	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  06-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to January 1, 2007.



REPRESENTATION

Appellant represented by:	Lewis Fichera, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

In a February 2008 decision, the Board denied entitlement to service connection for asbestosis, denied entitlement to an increased rating greater than 10 percent for posttraumatic stress disorder (PTSD) from October 1, 2004 to April 3, 2006, and denied entitlement to an increased rating greater than 30 percent for PTSD on and after April 4, 2006.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in January 2009, the Court issued an Order granting a Joint Motion for Remand (JMR) which requested that the Board's decision be vacated and remanded for additional development.

In May 2009, the Board remanded the claims to the RO for compliance with the JMR.  While the case was in remand status, the RO issued a May 2011 rating decision which granted an initial 50 percent rating for PTSD from October 1, 2004 and assigned a 70 percent evaluation, effective November 16, 2009.  In a September 2011 rating decision, the RO awarded a 70 percent rating for PTSD, effective April 4, 2006.

In July 2012, the Board again denied entitlement to service connection for asbestosis, awarded a 70 percent rating for PTSD from October 1, 2004 to December 30, 2006, and awarded a 100 percent rating for PTSD, effective December 31, 2006.  Additionally, the Board noted that TDIU was already in effect from January 1, 2007, but remanded the issue of entitlement to a TDIU prior to January 1, 2007 to the RO for development and adjudication.  In a January 2014 supplemental statement of the case, the RO denied entitlement to a TDIU prior to January 1, 2007.  The case is now returned to the Board.


FINDING OF FACT

The evidence does not establish that the Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment prior to January 1, 2007.


CONCLUSION OF LAW

The criteria for a TDIU prior to January 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A May 2013 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no evidence that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was not conducted in conjunction with the appeal as no questions of medical fact requiring an opinion were presented by the record.  38 C.F.R. § 3.159(c)(4).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling effective October 1, 2004, and 70 percent disabling effective April 4, 2006; tinnitus, evaluated as 10 percent disabling effective January 12, 2007; and bilateral hearing loss, evaluated as noncompensable (0 percent) effective January 12, 2007.  The Veteran is in receipt of a combined rating of 50 percent from October 1, 2004 and 70 percent April 4, 2006.  See 38 C.F.R. § 4.25 (2013).  TDIU has been awarded, effective January 1, 2007.

The Veteran meets the percentage requirements for entitlement to a TDIU effective April 4, 2006.  Id.  However, the evidence of record does not show that the Veteran's service-connected disabilities prevented substantially gainful employment prior to January 1, 2007.  In that regard, a May 2007 statement from the Veteran's previous employer reflects that the Veteran last worked on December 31, 2006, and that the amount earned during the 12 months preceding his last date of employment was $94,000.  The employer noted that the Veteran worked 10 to 12 hour days, and in excess of 60 hours per week.  The employer also stated that the Veteran, at times, was unable to perform required tasks due to lack of concentration, sudden outbursts of anger, and withdrawn behavior.  Additionally, the Veteran's representative reported that the Veteran's PTSD has markedly interfered with his employment since December 2006, and that the Veteran was not able to hold substantially gainful employment after December 31, 2006 due to his service-connected PTSD.  

The evidence demonstrates that the Veteran worked more than 60 hours per week, earning $94,000 in his last year of employment, and that he last worked on December 31, 2006.  The Veteran does not contend, and there is no evidence to suggest, that the Veteran's employment prior to January 1, 2007 was not substantially gainful.  Thus, although the Veteran meets the percentage requirements for TDIU as early as April 4, 2006, the evidence does not demonstrate that the Veteran's service-connected disabilities were so severe, standing alone, as to prevent the retaining of gainful employment prior to January 1, 2007.  Accordingly, TDIU is not warranted prior to January 1, 2007.

Because the record does not reflect that the Veteran was unemployable due to his service-connected disabilities prior to January 1, 2007, the preponderance of the evidence is against his claim for TDIU earlier than January 1, 2007.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU prior to January 1, 2007 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


